             Case 2:17-cv-00598-JZB Document 117 Filed 11/14/19 Page 1 of 2



 1   GOLDSTEIN LEGAL TEAM, PLLC
     H. Lee Horner Jr. ASB #022791
 2   5800 Arizona Pavilions Dr #2665
     Cortaro, AZ 85652
 3
     520-979-5176
 4   FAX 520-323-0131
 5   Email: steinway@rocketmail.com
 6   Law Office of Paul L. Cass
     Paul L. Cass, CA Bar 158323 (pro hac vice)
 7   7777 Greenback Lane, Ste 107
     Citrus Heights, CA 95610
 8
     916-536-1099
 9   FAX 916-536-0739
10   Email: casslaw@aol.com
11
     Attorneys for Defendant and
12   Third Party Plaintiff Robert Reish
13
14                         UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
15                                PHOENIX DIVISION
16
                                             CASE NO. 2:17-cv-00598-JZB
17
     Azerbaijan Ministry of Defense, et al       NOTICE OF SETTLEMENT OF
18
     Plaintiff                                    THIRD PARTY COMPLAINT
19
     vs.
20
     Robert Reish,
21   Defendant
     _____________________________|
22
     Robert Reish, Third party Plaintiff
23
     vs.
24
     Darrin Cannon and Tina Cannon,
25   f/d/b/a Phoenix Heliparts, Inc.
26   Third party defendants
     _____________________________|
27
28
                                             1
             Case 2:17-cv-00598-JZB Document 117 Filed 11/14/19 Page 2 of 2



 1   Notice is hereby given that after mediation this date, the parties have
 2   formed a settlement agreement of the third party action in this case and
 3   documents are being finalized. This settlement has no effect on and does not
 4   involve any parties other than third party defendants Darrin Cannon,
 5   Tina Cannon and third party plaintiff Robert Reish.
 6
     Dated November 14, 2019
 7
     GOLDSTEIN LEGAL TEAM, PLLC
 8
 9   s/ H. Lee Horner JR.    022791
10
     _______________________________
11   H. Lee Horner Jr. Co-counsel for
12   third party plaintiff Reish
13
14   Copy served on all interested parties
     by CM/ECF on Nov 14, 2019
15
16
     s/J. Horner
17   _____________________________
18
19
20
21
22
23
24
25
26
27
28
                                             2
